                Suzanne A. Adler
                Douglas A. Karet
                Bankston Gronning Brecht P.C.
                188 W. Northern Lights Blvd., Suite 1020
                Anchorage, Alaska 99503
                Telephone: (907) 27 6-17 1 I
                Email : sadler@bgbalaska.com
                Email : dkaret@bgbalaska.com
                A t t o rne y s for P I aint   iff

                                      IN TI{E SUPERIOR COURT OF THE STATE OF ALASKA

                                                              THIRD DISTRICT AT ANCHORAGE

O               WATTERSON CONSTRUCTION CO.,                                               )
Ê;                                                                                        )
F  Efi
H.só
l¡l   'i a ls
                v
                                                                   Plaintiff,             )
                                                                                          )
E     õH1.
                INTERNATIONAL DOOR, fNC.,
                                                                                          )
                                                                                          )
                                                                                          )
                                                                   Defendant.             )   Case   No. 3AN-21-         CI
zËãiiË
gEËsr€                                                                          COMPLAINT
Y tePp
lB  Ë oor I¡
v rq
F
      å€s'-                COMES NOW Watterson Consfuction Co. by and through counsel Bankston Gronning
g
z     EP        Brecht P.C., for its Complaint against Intemational Door, Inc. and alleges as follows:

É
                           The Superior Court has jurisdiction over these claims because the amount in
                contoversy exceeds                   $   100,000.00.

                                                                                  VENUE

                           Pursuant to Alaska Rule                       of Civil Procedure 3(c), venue in this case is proper in
                Anchorage, Alaska.




                COMPLAINT-Page                       1   of   14
                Wqtterson Construction, Co. v. Internationøl Door, Inc.,CaseNo.                      3AN-21--      CI
                W2668\ I 6\PLEADINGS\Complaint


                    Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 1 of 22Exhibit B
                                                                                                               Page 1 of 22
                                      'Watterson
                             l.              Construction Co. ("Wattercon') is a construction company whose
                                                                                'Watterson
                    princþal place of business is located in Anchorage, Alaska.            is in all ways qualified

                    to maintain this action.
                             2.       International Door, Inc. ("International Door") is a door supplier company whose
                    principal place of business is located in Canton, Michigan.

                                                            STATEMENT OF FACTS
                                      'Watterson
                             3.                      was the prime contractor on a project with the United States Army
                    Corps of Engineers ("USACE ' or "the Government') at Eielson           Air Force Base ("Eielson"),
O                   located in Eielson, Alaska, to construct a hangar complex at Eielson ("the Project").
Éü
                             4.       On February 20, 2018, James Watterson, President of Watterson, executed        a
F EH
H.goi
I¡{ '=ó¡\
                    purchase order with International Door to purchase 32 vertical lifting fabric hangar doors
E     .ãH1.         ("VLFD') for a total of $3,845,176.00.
                             5.       The pr:rchase order specifically required Intemational Door to provide the
Ëåãiir
'Z O.2t -.-¡l       "desigr¡ engineering, shop drawings, and O&M manuals" necessary to meet the Govemment's
g EË FFä
                    design and performance requirements for the hangar doors.l
rtr t-Ê.eS      E

ZE EËË'
   Ëq
                             6.       The32 hangar doors (IDI model Parthenon Door VLF-ISM-IIB Clear Opening
(t)oã               55'wide 2g'hign) were intended to be installed on the Project. Intemational Door is             an
xz 9È
                    experienced and nationally recognized designer and manufacturer of doors, and it represented
É                   that itwas capable of manufacturing the doors to the specifications provided by the USACE.

                             7.       International Door designed the hangar doors, created the design criteria, and
                    then bid on its own specifications and design. Watterson relied on the professional expertise   of
                    Intemational Door for the performance of its contract with the USACE.
                             8.       International Door manufactured and supplied the hangar doors, including the
                    door fabric for the Project.



                    I A copy of the purchase order is attached hereto as   Exhibit   1.

                    COMPLAINT-Page 2 of              14
                    Watterson Construction, Co. v. International Door, Inc., CaseNo.      3AN-21--     CI
                    W2668\ I 6\PLEADINGS\Comp|aint


                       Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 2 of 22Exhibit B
                                                                                                    Page 2 of 22
                       9.        International Door knew the hangar doors were to be installed in Eielson with the

             temperature limitations and performance requirements for the Eielson Project located in
             Eielson, Alaska. The Eielson hangarProject's intent was to house the F-35, the latest and most

             advanced fighter jet available to the U.S. Armed Services.

                       10.       The $3,845,176.00 purchase price for the hangar doors was FOB Tacoma,
             Washington. Ultimately, Watterson chose to be responsible for the transportation ofthe 32 door

             components from Intemational Door's          facilþ in Canton, Michigan,    to Eielson, which resulted

             in a change order reducing the contact price to S3,545,       176.00.2

                       11.       The first shipment of components from International Door arrived at Eielson on
             October 2,2018. The last shipment was received on February 22,2019.'Watterson expected
O
Êi           International Door to provide all of the components needed to complete the assembly of a

F EË
E Ë-R
             specified amount of doors in each shipment. Instead, Intemational Door arranged its shipment

             to contain various components needed to assemble all of the doors. Therefore, instead of
             receiving all of the components needed to assemble four doors in one shipment Watterson

;täqrË
g
             instead received shipments containing various components (such as fabric, drum welds, and

   EË ÞF€    cables), which were not sufficient        to assemble a single door in entirety. Based upon this
rh t€.8P I
Z EËË'
E rq
             shþing   decision, Watterson's ability to assemble the doors was significantly impacted because
             'Watterson
                        had to wait until it received all ofthe shipments in order to have all ofthe components
U)ooã
H
z PÈ         onsite to assemble a single door. Watterson was able to assemble a single door in January and
É            early February of 2019, only because International Door shipped a box of missing components

             to Eielson in January 2019, as fully set forth in Paragraph 19 of this Complaint.
                       12. At some point after Watterson received the components of the hangar doors,
             'Watterson
                              recognized that the painting on the metal components was defective, insufficien!

             flaking   oft    and unlikely to be accepted by the Government.




             2
                 Exnibit 2.
             COMPLAINT-Page 3 of 14
             llatterson Construction, Co. v. International Door, Inc.,   Case   No.   3AN-21--     CI
             W2668\ I 6\PLEADINGS\Complaint


                  Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 3 of 22Exhibit B
                                                                                                Page 3 of 22
                          13.      There was no cohesion on the primer paint and therefore the primer was not able

                 to perform its intended purpose of securing the topcoat ofpaint to the door components.
                          14.      Because of this issue, Watterson contacted Intemational Door and explained the

                 deficiency of the paint on the door components and that Intemational Door would need to
                 remediate the defect.
                               'Watterson
                          15.                    determined that the components of the hangar doors would need to be

                 sandblasted, reprime{ and painted.

                          16. International Door agreed that the paint on the hangar door components was
                                                        'Watterson
                 defective and needed to be remediated.            demanded that International Door make

                 provisions to remediate the defective paint. Intemational Door refused to act and its failure was
O
Ê;               in danger of delaying the Project. In light of such, Watterson was forced to act to address and
F  EË
Ygói
                 remediate the defective paint.
I¡l
E dHl= '!aÈ
                          17.      Watterson remediated International Door's defective paint workmanship and/or
                 product at Watterson's own expense.
                                                                           'Watterson
;Ëãåii                    18.      In total, exclusive of topcoat paint,                paid $182,272.54 to transport the

                 door components from Eielson to Anchorage for repair, remediate the defective paint, and
v     åËËÈË
       Ë oor ¡
"E               refurn the components to Eielson for installation.
V å€S'-
g rq
E
z      EP
                          19.      The contract between International Door and Watterson required Intemational
                 Door to send an e4perienced installer to Eielson to supervise and advise
                                                                                                    'Watterson
                                                                                                                 regarding

É                the installation of the hangar doors. On or about January 29,2019,Intemational Door sent
                 Marty Allen Bostic ("Bostic") to assist'Watterson's crew in the assembly and installation of
                 the hangar doors. The last shipment of door components was due to arrive prior to Bostic's
                 arrival at Eielson. Only after Bostic arrived at Eielson did Watterson discover that components
                 necessary to assemble the door were not delivered as intended. In light of such, Bostic returned

                 to his accommodation, and International Door shipped the missing components overnight to
                 'Watterson,
                                so Watterson could proceed to assemble a single door, with lntemational Door's

                 representative ons ite.


                 COMPLAINT-Page 4 of             14
                 Watterson Construction, Co. v. Internqtional Door, Inc., Case No.        3AN-21--       CI
                 W2668\l 6\PLEADINGS\CompIaint


                    Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 4 of 22Exhibit B
                                                                                                      Page 4 of 22
                                       20.    In breach of Intemational Door's contract with Wattelson, Bostic         spent only

                           16-20 hours at the Project. The conüact required Intemational Door to provide an             IDI Lead
                           Supervisor to supervise the Installation of one door, with an approximate installation time         of
                           8-10 working days. Bostic's 16-20 hours of attendance at the Project site was insufficient to
                           meet International Door's conftactual obligations, since the flrrst door's installation was not
                           completed in 16-20 hours, nor could it have been. For the 16-20 hours that Bostic was at the
                           Project site, he spent the majority of his time in his vehicle, due to the low temperatures at
                           Eielson in January.
                                       21.    While at the Project, Bostic confirmed that Watterson's crew was assembling
                           and installingthe components ofthe hangar doors properly and in accordance with International
C)
Ê;                         Door's specifications and procedures. Bostic was International Door's representative, and he

xF EN
   só                      was authorized to approve Watterson's installation of International Door's products; however,
                                                                                                                  limit switches.
                           one of the items that Bostic instructed Watterson's staff to install were the
                                                                                               'Watterson
                           Ultimately, W'atterson followed and accepted Bostic's instructions.            later came to be

ËräiË¡
'Z   Q,   ,=' -: -   -C¡
                           aware that the limit switches were installed baclavard. It cost V/atterson approximately $ 15,000


li3 tÊep
    EË TF€                 to correct the installation of the limit switches.
         I
Y         Ë ON T
                                       22.
7 e{E-
F;q
                                              On or about January 27, 2020, and after the hangar doors were installed,
                           Watterson recognized that the door fabric supplied by International Door was defective.

z
   pÈ
U)oo;
ts                                     23.   For example, the fabric did not lay flush on the jambs (sides) of the door, which
É                          made    it impossible for the fabric to lay flush with the sides of each door. Therefore it was
                           impossible for the sides of the doors to seal.
                                       24.   This failure was incredibly problematic because of the temperatures at Eielson,
                           as   well   as the fact that F-35s were intended   to be parked in these hangars, which are required to
                           be stored in an appropriate temperature-controlled environment.

                                       25.   In addition to the defective fabric that did not lay flat and seal the hangar jambs
                           Intemational Door's defective fabric caused the doors to not open properly or in accordance
                           with the specifications.

                           COMPLAINT-Page 5 of              14
                           ll'atterson Construction, Co. v. International Door, Inc., Case No.    3AN-21--       CI
                           W2668\ I 6\PLEADINGS\Complaint


                                Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 5 of 22Exhibit B
                                                                                                              Page 5 of 22
                                 26.       Specifically, the fabric provided by Intemational Door never folded correctly or
                        neatþ during operation of the hangar doors. The fabric did not raise and fold over as it was
                        intended and required to do. When the door fabric folded, it folded in an uneven manner, which

                        caused cracking, and the fabric frequentþ became caught in the tracks of the door. Since the

                        door fabric did not fold correctþ, the fabric tore, warped, and folded inward.

                                 27   .    When Watterson initially inspected the hangar door fabric and door components,

                        the defective condition of the fabric was not evident. If the fabric was manufactured properly,
                        itwould    be able to lay flat on the main beams and supportbeams   forthe hangar doors. However,
                        the door fabric supplied by lnternational Door began to rip and tear when the doors were
                        operational, especially in colder temperatures. Therefore, the defective condition of the fabric
O
Ê;                      was discovered by Watterson only when the doors were fully assembled, installed, and became
E-'t           F3       operational. The initial installation of the fabric was completed on or about Jvne 24,2019, and
a
H              só
               =g
               :=8N
È              vruì^E   the defective condition of the fabric was recognized thereafter.
É
C5
z
       ì!iàq                     28.       On or about February 18, 2020, Creative Concepts, a third party inspector,
z ää94Ë                 inspected the VLFD fabric supplied by Intemational Door and concluded: "The overall quality
z o .g' öE
        -t F -cl
o EJ
  o tr fltþ¡':
              q'
                        of the fabric provided has multiple defects and no means of adjusünent or patching will f,rx the
É      gLLII


o f e.8P I              deficient product enough to be accepted by the government. The recommendation is to replace
z 5ËË'
o
É{
cn
E
               =q
               8p
                        the entire curtain with a higher quality product."
                                                                        'Watterson
z                                29.   On or about February 28,2020,               informed International Door that the
É                       Government had rejected the hangar door fabric:

                                          The gov't has rejected all of the lower fabric on all of the doors. The
                                          cracking is apparent on at least 6 of the doors, and the wrinkling is
                                          apparent on all of the doors especially on the ends. The gov't has
                                          stated that with the wear and cracking that is already apparent, and
                                          with the limited use of the doors at this point, they are concerned with
                                          the integrity and longevity of this material. The COE is getting good
                                          examples of how this fabric works and functions in the cold weather
                                          as it is still in the -30 range. At the top portion, we have worked on
                                          adding a reinforcing strip at the edges of one of the doors and this
                                          seems to help with the proper lay down of the fabric. We have not

                        COMPLAINT-Page 6 of              14
                        Watterson Construction, Co, v. International Door, Inc.,CaseNo.     3AN-21--       CI
                        W2668\ I 6\PLEADINGS\Complaint


                            Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 6 of 22Exhibit B
                                                                                                        Page 6 of 22
                                   noticed any cracking on the upper portion. The building is ready for
                                   occupancy and all of our final inspections are complete, but with the
                                   problem on the fabric of the doors, the Gov't will not take possession
                                   of our building until we make necessary corrections. We see no
                                   alternative, but to replace the existing fabric on at least the lower
                                   sections of the doors, in order to have the gov't accept the building.
                                   So a timely response is critical, as the jets that will occupy this
                                   building are due to be onsite the first of April.3

                           30.      In   response, International Door represented   to Watterson that the defective
                 fabric for the hangar doors was supplied to International Door by Heytex Bramsche Gmb
                 ("Heyûex").

                           31.      International Door and Heytex are in privity of contract.
O
Ê;                         32.     During a March 17, 2020 conference call between representatives of
F FH
E Ë.É
                 'Watterson,
                                  International Door, and Heytex, a Heytex employee admitted that the wrong

E         õHI=   fabric was utilized for the Project and that it never should have been provided to International
                 Door and ultimately supplied to Watterson. This employee admitted that she had34 years of

ËåãiFfr
'Z ,=' - l¡
     Q,    -a
                 experience with Heytex and its products.
 g EË TF€                  33.      On or about March 23,2}2},International Door admitted to'Watterson that the
rFi t.eeP I
Z EËË'
E Ëq
                 fabric needed to be replaced and that International Door's supplier, Heytex, had breached its
                 warranty on the fabric:
g
z EF                               Frank from Heytex (Bondcote) has refused to cover this under
                                   warcanty. Therefore, do what you have to do to complete this job and
É                                  we will go after the mfg of the fabric (heytex) together.a

                           34.     Watterson responded        to Intemational Door's March 23, 2020 email          and

                 reiterated that     it was International Door's responsibility, not    Wattersonos,   to remedy the
                 defective fabric and/or pursue Heytex for any breach of warranty or related claims:
                                   If    Heytex   is   responsible   for the defective fabric,
                                                                                   'Watterson
                                                                                                 it is up to
                                   International Door      to "go after" Heytex.                 Construction


                 3
                     Exhibit 3.
                 4
                     Id.

                 COMPLAINT-Page 7 of              14
                 Watterson Construction, Co. v. International Door, Inc.,CaseNo.      3AN-21--         CI
                 W2668\ I ó\PLEADINGS\Complaint


                       Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 7 of 22Exhibit B
                                                                                                    Page 7 of 22
                                     cannot do so independently, andwill not do so in conjunction with
                                     International Door. International Door will be responsible for
                                     Watterson Construction's costs to remedy the defective fabric, and
                                     'Watterson
                                                 Construction will seek compensation for the increased
                                     costs directly from International Door.5

                             35.     Despite International Door's recognition that the fabric was defective,
                   International Door refused to assist'Watterson in remediating the fabric or completing the
                   Project.

                             36.     As a result, W'atterson incurred damages to remediate the defective fabric and
                                                     'Watterson
                   to complete the Project.                       incurred costs and markup in the amount of 5598,372.00.
                             37.     In addition to the issues presented by the defective paint and the defective door
O
Ê;                 fabric, in or about July 2019, Watterson discovered that the welds on components supplied by

F EH
  só
                   Intemational Door were also defective. Specifically, the welds on the hangar door drums were
=
I¿.    '=ã¡\
                   cracked and contained discontinuities. The defective welds on the door drums were a safety

                   issue compounding the aforementioned issues with the defective door fabric.
                               'Watterson
                             38.           discovered the issue with the defective drum welds when the door
Ë;¿äri
g     EË TFå       drum broke on one ofthe doors (Door 6 South) and the hangar door unexpectedly dropped 8-10
lB teeR            feet. The door was stopped because of the emergency brakes. After this incident,
                                                                                                    'Watterson
ZF EËË'
   rq
               =

                   paid a third party to perform a welding inspection on two randomly picked doors, which
g
z EP               revealed that the drum welds on the two selected doors were also deficient. The doors inspected

É                  by the third-party inspection company were randomly selected by the company.
                             39.     Intemational Door agreed that the welds on the door drums were defective and
                   repaired the failed drum welds at its own expense.

                              40.    In order to facilitate Intemational Door's repairs on the drum welds, however,
                   Watterson was forced to incur 564,922.42 in costs in order to assist with disassembly to remove

                   and replace the hangar door drive assemblies to repair the defective welds.




                   5
                       Id.

                   COMPLAINT-Page              I    of   14
                   Watterson Construction, Co. v. International Door, Inc.,CaseNo.          3AN-21--      CI
                   W2668\ I 6\PLEADINGS\Complaint


                         Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 8 of 22Exhibit B
                                                                                                       Page 8 of 22
                                   'Watterson
                          41.                     was able to complete the Project and achieve substantial completion

                 of the building and eight hangar doors on or about       April 10,2020. The USACE did not accept
                 the remaining24 doors until June 15,2020.
                          42.      To date, there is a $50,000 retainage which remains on the purchase order
                                                                  'Watterson's
                 between International Door and Watterson. Since                damages vastþ exceed the
                                                               'Watterson
                 S50,000 allegedly owed to International Door,            continues to maintain possession

                 of the $50,000 retainage.

                                                      FIRST CAUSE OF'ACTION
                                                   BREACH OF         CT-PAINT

O                         43.      Watterson realleges each and every allegation contained          in the preceding
Ê;
                 paragraphs of this Complaint.
F EH
H-g6i
I¡l '=ól\
                          44.      Watterson and International Door executed a purchase order which required
                 International Door to provide 32 vertical hangar doors. The purchase order also required
                 International Door to provide the components for the 32 verfical hangar doors, which were
E;airfr
g
                 primed and painted by International Door for their pu{pose.
        ÞEë
lfY fEËe.8p               45.      Once the components were transported to Eielson, Watterson recognized that

v Ëq
E
  :åE'-
       Ë OC ¡=
                 the paintwas not sufficient for its purposes because the paint was chipping and peeling away

U)or             from the hangar doors.
E
z 3È                               'Watterson
                          46.                     informed International Door of the deficiency of the paint, and it
É                informed International Door that it would be responsible for these costs. International Door
                 did not remedy the defective paint on its own.
                          47.      As a result of International Door's failure to provided adequate primer and
                 paint for the door components, and to remedy its failure, Watterson incurred costs to ship the
                 components of the 32 vefücal hangar doors to Anchorage.

                          48.      Watterson incurred costs to have the components of the 32 hangar doors
                 sandblasted, primed, painted, and redelivered to the Project site at Eielson.



                 COMPLAINT-Page 9 of              14
                 lY'atterson Construction, Co. v. International Door, Inc., Case No.   3AN-21--       CI
                 W2668\ I 6\PLEADINGS\CompIaint


                    Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 9 of 22Exhibit B
                                                                                                   Page 9 of 22
                                                                                                              'Watterson
                            49.     As a result of International Door's breach of the purchase order,
                  suffered damages in the amount of 5182,27254 for which International Door is liable.

                                                    sEcoL{D CAUSE OF', ACTION
                                               BREACH OF CONTRACT-DRUM WELDS

                           50.      Watterson realleges each and every allegation contained         in the preceding
                  paragraphs of this Complaint.
                                                               'Watterson
                           51.      The purchase order between            and International Door required
                  International Door to provide all of the components needed to install the 32 vertical              lift
                  hangar doors.

O                           52.     The drum welds provided by International Door were needed to install the
Êi
                  32vertical lift hangar doors.

       ifi
Ér

C)
rIl
                           53.      International Door provided defective drum welds to Watterson, which had
Ë      .;HI=      fusion cracks and experienced weld failure.
É
(5
z
      ìEiãq                 54.     The issues with the defective drum welds were only discovered after Watterson
z
z     ãär{Ë
      O.g'-aç-o   had completed the installation of the hangar doors.
o EJ
  o tr Ër=
             ql
        ltt+-i
É gLbrt
C5    teeP I               55.      International Door sent three employees to Eielson and          it   performed the

z      EËË'       necessary work to remediate and replace the defective drums welds; however, since the
o
F      ìq                                                                                           'Wafferson
U)
       EE         defect in the drum welds was only discovered after the installation of the doors,
E
z                 incurred costs to assist in removing the door drive assemblies and assist in reinstalling the
É                 door drive assemblies after the drum welds were repaired.
                            56.     At the time when International Door's employees departed Eielson, two doors
                  were left not assembled. One of the doors (the 10 South Door) had a damaged gear, which
                  International Door's employees destroyed and prevented reassembly. The other door (the
                  13 South Door) was           just left unassembled at that time. In order to address these doors,
                  Watterson had International Door supply a new drive gear for the             l0   South Door and
                  'Watterson
                                reassembled the 13 South Door.



                  COMPLAINT-Page l0 of             14
                  Watterson Constructìon, Co. v. International Door, Inc.,CaseNo.     3AN-21--           CI
                  W2668\ I 6\PLEADINGS\Complaint


                     Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 10 of 22
                                                                                    Exhibit B
                                                                                                Page 10 of 22
                                  'Wafferson
                         57.                     would not have incurred the costs to remove and reinstall the door
                drive assemblies       if International Door    had provided sufficient drum welds to install the 32

                hangar doors, as it was contractually required to do.

                         58.      As   a   result of the failed drum welds, Watterson suffered damages in the amount
                of 564,922.42 or which International Door is liable.

                                                       THIRI)                 CTION
                                                 BREAÇH OF CONTRACT-FABRIC

                         59.      Watterson realleges each and every allegation contained          in the   preceding

                pangraphs of this Complaint.

O                        60.      The purchase order required International Door to provide all components
Ê;
                necessary for Watterson to install the 32 hangar doors.
Ei    ñB
      vaC
a
H     så                 61.      The32hangar doors are constructed of fabric, and therefore, the purchase order
Ë     õHT=      required International Door to furnish fabric to Watterson that was sufficient for its purpose.
É
CJ
z
      ìEiãq              62.      International Door has acknowledged that the fabric was defective, and             it
z EË{{Ë         instructed Watterson to complete the Projecto and then the parties could jointly pursue a cause
z O.Y'-:F
  EJËr=9
          -o
o o tr lú;'':
É               of action against the manufacturer of the fabric (Heytex).
ü tÊep E
z EËË'                   63.      International Door's failure to provide fabric, which         is sufficient for   its
o
É.1
cn
      rq
      SE        pu{pose, was a breach of the purchase order which caused Watterson to suffer damages in
z               the amount of $598,372.00.
É                                             FOURTH C        ACTION
                                       BREACH OF'IMPLIED WARRANTY OF FITNESS
                                             FOR A PARTI      PURPOSE
                                                                (AS 4s.02.135)
                                  'Watterson
                         64.                     realleges each and every allegation contained     in the   preceding

                paragraphs of this Complaint.

                         65.      International Door knew or had reason to know that the hangar doors that
                Watterson purchased were intended                to be flrt for the particular puryose required by
                Watterson's contract with the USACE.

                COMPLAINT-Page 11 of              14
                Wotterson Construction, Co. v. International Door, Inc.,CaseNo.       3AN-21-_       CI
                W2668\ I 6\PLEADINGS\Complaint


                   Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 11 of 22
                                                                                  Exhibit B
                                                                                                Page 11 of 22
                       66.      International Door knew or had reason to know that Watterson was relying on
              International Door to supply hangar doors that would meet the requirements contained in
              Watterson's contract with the USACE.
                       67   .   Pursuant to AS 45.02.135, Intemational Door implied warranty that the hangar

              doors would be       fit for Watterson's   and the Government's particular purpose.

                       68.      The hangar doors that International Door sold to W'atterson were unfltt for
              'Watterson's
                                purpose and/or the purpose        of   Watterson's contract with the USACE.
              International Door was, or should have been aware, that the fabric was insufficient, that the
              paint was insufficient, as were the drum welds. These effors all compounded where the
              components provided by International Door were wholly insufficient for both Watterson's
O
A;            and the Government's purpose.

F  Efr
Y-sá                   69.      International Door breached the implied warranty of flrtness for a particular
              purpose under AS 45.02.135.
E -ggËs                    'Watterson
                       70.            suffered damages of $860,566.96 as a result of International Door's

 ä äãåri      breach in an amount to be proven af         tial.
 g EË Þr€
                                                    F'IF'TH CA            N
v te.8P
lFi Ë oN:
          t
v tãÉ'-
E;q
                            BREACH                                COYENANT OF
                                                             F'AIR DEALING
(n@ã
E
z PÈ                   71.      'Watterson
                                               realleges each and every allegation contained   in the preceding
É             paragraphs of this Complaint.

                       72.      All   contracts in Alaska include an implied duty of good faith and fair dealing
              that requires cooperation between the parties, including a duty not to hinder the other party's
              performance.
                       73.      The purchase order is a contact which obligates International Door to provide

              all components needed to install 32vertical hangar doors to'Watterson.
                       74.      The fabric and components provided by International Door were not sufficient
              for their purpose because of the failure of the fabric, the paint, and the drum welds.

              COMPLAINT-Page 12 of             14
              l(atterson Construction, Co. v. International Door, Inc., Case No.   3AN-21--         CI
              W2668\ I 6\PLEADINGS\Complaint

                Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 12 of 22
                                                                               Exhibit B
                                                                                             Page 12 of 22
                        75.      Intemational Door breached this implied covenant when it refused to cover
               Watterson's costs for the failure of the paint, the failure of the drum welds, andthe failure
               of the fabric. As the prime conftactor, Watterson was obligated to provide a finished project

               to the COE on the specified date of completion.

                        76.      International Door knowingty breached the implied covenant when it conceded
               that the fabric was insufficient for its purpose, but      it instructed Watterson to complete the
               Projec! and then the parties could jointly pursue a claim against Heytex.
                        77.      International Door's breach of the implied covenant has caused Watterson to
               suffer damages in the amount of $860,566.96 for which International Door is responsible.

O                                           SIXTH              ON
Þi                               VIOLATION OF ALASKA UNF'AIR TRADE PRACTICJS
F EH
E Ë-R
                                        AND CONS               ON ACT
                                                         (AS 45.50.471 et seq.)

                        78.      W'atterson realleges each and every allegation contained          in the preceding

E;¿i¡f
g
               paragraphs of this Complaint.

                        79.      International Door committed an unfair           or   deceptive act   or practice by
     E; B+ä
rh
v t-Ê.8S
    Ë oN
          tI   representing to Watterson that the components of the 32 vertical lifting fabric hangar doors
v Ëq
E
      tdÉ'-
               were sufficient for their purpose, when in fact, the paint, drum welds, and fabric were not
g
z     €P       suffrcient for its purposes.

É                       80.      Watterson relied on International Door's representation by entering into a
               contact with International Door to provide the components of the 32vefücal hangar doors.
                                 'Watterson
                        81.                     suffered damages as a result of International Door's fraudulent
               representation, as       it incurred   over $500,000 in additional costs to remediate the failures
               associated with the paint, drum welds, and fabric.

                        82.      Watterson is entitled to recover any and all damages sustained as a result        of
               such violation of the Alaska Unfair Trade Practices and Consumer Protection Act, in an
               amount to be determined at trial.


               COMPLAINT-Page 13 of              14
               íY'atterson Construction, Co. v. International Door, Inc., Case No.     3AN-21--        CI
               W2668\ I 6\PLEADINGS\Complaint


                  Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 13 of 22
                                                                                 Exhibit B
                                                                                                Page 13 of 22
                          83.       International Door warantied the door; breached the warranty for which
                 Watterson incurred damages in an amount to be proven at1'rial.
                          84.       International Door designed and specified the materials for the hanger doors.
                 The design and materials were defective for which Watterson has suffered damages.

                          WHEREFORE, Watterson respectfully prays for judgment as follows:
                           l.       That judgment be entered against International Door on all counts alleged by

                 Watterson for all its compensatory damages, the exact amount to be proven at trial but in an

                 amount of at least $860,566.96), together with prejudgment interest thereon;

                          2.        That judgment be entered against International Door for enhanced damages
O
                 related to violation of the Alaska Unfair Trade Practices and Consumer Protection Act;
Êi

F  EN
Y.Cá
                          3.        That Watterson be awarded its prejudgment interest;

                          4.        That Watterson be awarded its costs and attorneys' fees as allowed by the
                 applicable civil rules; and

Eiåir¡                    5.        For such other and fuither relief as the Court may deem just, proper and
g     EË   r+ë   equitable under the circumstances.
Ir
Y ä€.eP  t
   Ë o({ ¡
V t{E-                    DATED at Anchorage, Alaska this 2d day of February,202l.
E rq
cnær
v'l    æ   r:
                                                               BANKSTON GRONNING BRECHT P.C.
z      F
                                                               Attorneys for Plaintiffs
É                                                              By /s/ Suzanne Adler
                                                                   Suzanne A. Adler
                                                                   Alaska BarNo. 1612113
                                                                    sadler@bgbalaska.com


                                                               By /s/ T)ouolas A, Karet
                                                                  Douglas A. Karet
                                                                  Alaska Bar No. l2ll099
                                                                    dkaret@bgbalaska.com




                 COMPLAINT-Page 14 of              14
                 lil'atterson Construction, Co. v. International Door, Inc., Case No.   3AN-21--   CI
                 rü2668\ I 6\PLEADINGS\Complaint


                    Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 14 of 22
                                                                                   Exhibit B
                                                                                              Page 14 of 22
                                                                                                 lö' IA' L'lt)L)
                                                                                                                        3
                                                                                                 Wstterson Construction Co.
                                                                                                 P.O. Box 220670
                                                                                                 Anchorage,Alaska 99522
               Construction



Purchase Order #: PO'Z,I7{01                                                           Date: Feb 20, 2018
To:          lnternational Door, lnc.                                              Attn:    Richard Beal
             8001 Ronda Drive                                                               Phone: (734) 459-3000
             Canton, Michigan 48187                                                         Fax: {734) 459-8962
                                                                                            Email: rbeal@international-
                                                                                            door.com
Profect: ElE378 F-35A Aircraft Weather Shelter,                     lnvolce¡ mu¡t reference PO # and be emalled
             Squad #1                                               to:
             Eielson AFB, Alaska                                    invqlc,qs@r¿qeqk,9eln for prom pt processlng.


Shlp To: Lynden 5410 12th Sl. East, Fife, WA                      PO              Per quote dated: 1011812017
     98424                                                        Noles:
Shlp Lynden                                                                      PaYment Terms: Net 30
Via:
FOB:          Tacoma,     WA                  Prlmary Budget Gode: 08341
Requlred Dellvery Date: Approx, 16-18 weeks Requlred Submlttal Date: / t':eert
afrer approval of submittals
                                                    SubmlttalNotes:


                                                                                   qUAilTIT                             SUBTOTAL
 I             cosT coDE                  DESCRIPTOII                 WPE
                                                                                      Y
                                                                                               UHlTS     UT{IT
                                                                                                         coST
                                   Vertical Lifflng Fabdc Doors      Mats.ials        1.0       LS     t3,ô30,1 70       s 3,830,176.00
 1     08-341 - Hangar Door
                                                                                                                 .00

 2     08-341 - Hangar Door        lDl L6ad Supewlsor                 Labor           1.0       gå     $1s,000.00           ¡   15,000.00



32 o¡ch     Vertlc¡l Llñlng Fabrlc Doors'lD I Model Parthenon Door VLF'                                   Total: $3,845,176.00
rsxt{.tB

lDl Le¡d Supervlsor - J125.22+alrfars+lodglng+¡¡eslr+ground
lransportallon - Durgllon of I door, aPPror 8.10 dayr ' Approx'
¡15,000.00
 (Sea attached quote, thls lc a unll prlce. Payment wlll be made for
actual coet.)

(Eetlmated frelght 1300,000, may        M"k'o"ot
 1. Thís materisl      is for ElE378 F-354 Aircraft Weather Shelter, Squad #'f at Eíelson AFB, AK in accordance with
       plans and specs for Contract No.: W911KB-18-C-0005.
 2. Submlttals and conespondence should reference Contract No,: W91'lKB-18-C-0005.
 3, Watterson Conetructlon Co, and all vendors/suppliers agree and certify that they shall comply wíth the
       requiremente of all pertinent Federal Laws, Orders and Regulations includlng but not limited to Executive
       Order 1124ô, as amsndsd, and the regulations at 4l CFR 60-1 through 60-60, and Section 38 USC 2012 (the
       Viatnam Era Veterans Raadjustment Asst. Act ol 19741, and Sectlon 503 of the Rehabilltation Act ol 1973, as

                                                                                                                         EXHIBIT 1
                                                                                                                         Complaint
                                                                                                                         Page 1 of 5
            Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 15 of 22
                                                                           Exhibit B
                                                                                                                       Page 15 of 22
                                                                                        Watterson Conslruction Co.
           Wattercon                                                                    P.O. Box 220670
                                                                                        Anchorage,Alaska 99522
            Construction

    amended and the regutailons at 41 CFR 60-250 and 60-741; and the VETS-100 reporling requirements listod
    41CFR 61-250.10.
 4. Please provide Safety Data Sheets (SDS) where applicable,
 5. This project has a Dept, of Defanse C2 DO Priority Rating.
 6. FAR'SZ.22S-11(OCT'2016) provides that all matarial puróhased for this contracl wlll fall undar the requiremerllof
    the Buy American Act. Venâärs/suppliers are required' to ensure all material delivered shall comply with this FAR
    clause.
 7. Vendor acknowledges that the pmject is registered with the USGBC and therefore will provide all information
    necessary to meet the requlremonts of the project specific plan'
 e  itr¡s projácl will utilize Procora's (wwwproc'ore,comiprojeit management and collaboration system for all ptoject    ,


    docuineirtat¡on. Subconlractor/vùdor witt be lnvfisd io, ånd are requlred to create a Procore ussmame (email) and
    password. This Subcontractor/vendor will be expected to obtain drawings, sketches, R.Fls, meeting minules,     .


    äoordination drawings, change lnformation, etc. via this appllcation. Coñtractor wlll notlfy subcontractorslvendors as
    relevant items are aãO'e¿. Srjbcontractor/vendor is responsible to regularly check and review updated documents'
    Appllcable team members of thls subcontractor/vendor are required to complete a free., o.ne-hour
    sùËcontractortuendor tralning ceñif¡cation course located et lilip:llleafn.pfocore.com wlthin (2) two weeks of contract
    execution. There will be no cost to this Subcontractor for use of Procore'
 g. All involces must refer to the Purchase Order Number and should be emailed to: invoices@wccak'cQm for prompt
    processing.
10. Please slgn and return one copy.

Please sign and return one copy,

Slgned:                                                          Signed
              Watterson, Êxeculive Vic€ President
          Watlerson Construction Co,                             Name:


Date                                                             Date:      07 22. 2o




                                                                                                             EXHIBIT 1
                                                                                                             Complaint
                                                                                                             Page 2 of 5
              Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 16 of 22
                                                                             Exhibit B
                                                                                                         Page 16 of 22
                                                                                                                                     tô12 6/t7              ,ß^       >)* e
                                                                                                                                    I t'.:¿i¡ Lt

                                                      Interltational floor, I tlc'
                                        s00lRí)hlr}^DRIVÉ,0ANTol{,l'"llc}11G4N48187.734/459.300Û.F^X734/47389î,2
                                                           v¡vrl'¡.irltctnaliorítl-(Jo':r'c<¡nt' ISO   9CrO   1 He1.¡istererrl



Octobel 17,2017 *t¡rcudcd Octol¡cr l8'                    201 7


WATTIiRSON CONSTRTJC'I'¡ON C().' INC.
6500 tntersta¡e Cirolc
Anchoragc,         AK          99518

Àttn: Mr. ljill Wattcrson
            Phonc: (90?) 563-'1441
              Iin¡¿il:   tri   llrvnttcrs0ll@Ìvallcl'sotlconstruclion'cont

lì!.:       lj-35 Weathcr Sheltr"r
            tiiclson Af"t],
                                  ^K
l)cal' lr4¡. Wnttcrson:
                                                                                                     ltalc pl'ovirlcd, We are pleilscd t0 qtìotÈ to
                                                                                              that 1'ott
         l)t¡rst¡alrt lo ),our r!-cc¡rt rcq.'cst ant{ rvith r.ef'crcnc.' t0 tlìc infonnÍ¡tion
                                                                                                                      all,v qtteslions ol concenìt'
                                                  s),stelns I'le¡sc rcvic\ ¡nrl lecl {icc lo coirtact us il¡'ou llavc
¡,ou lbr tîrc follorvirrg spccinl do<rr



                                                                                                           ui)olì tlìe putrìrshctl sc(')pt' of' \Yorl: artd pcr
i2 cach \¡erlical lifling          falrrìc dtlors lbr o¡lcrlings irrtli cate(l bclo\v All Pric ing blsctl
                                                                                        f)oors nrrri shall illcltrclc thc lirllorving syttoPs ;
                                                                                                                                                 i o{
                  UI"CS Spccifìcttlio¡l Sr'ctiolr 08 3'l 16 20 Vcrt icnl Lifì Tjit[rliç
                  work itrltl design u itcr'ia.

                                                          (:!glr t)lrcnhru l5r                         rvl(!q   I 2l.t hish
a          lDl Mottcl: l,urtlrciloI l]por vl.l¡'-lsM-lll¡                                                                        suppoll lìrr rtc\t door 'syslcrtl tt( coclt
t          lntcrior lhcc nror¡r¡lecl conrpletc rvith hcaclcr        tru*-    cñiõtriffilo ¡*ri,tr                  aclcqrratc

           opetrirtg
 a         Vcrtical liftinghoìstuPoFcration stnckirrgorearcqttircd=
                                                                                          4'0" (l/-)dependingonfirral headtlctail
!          [r'lotor opr:r'atcrl rvi(lr p¡¡slr l)ltll(tlt culltruls                                        rtnter¡llosionpt'oo[ (sccADDftl bclott'
           No.l.litll          co¡¡rrul ¡rnrrt'ls.nu(l opqr¡rtingcorrlrulr ¡rll strrrrrl¡rrrl Nl'lùlr\'l-
                                                                                       I    ¡liv¡sio¡t 1 ¡rrotor¡ Nol'affccted by thls chartge)
           lirr esplori'rr pr.oof corrrr:ol J,u,r*li/o¡rcr,riiug.u,rtr,,ii'-c;inss
 t         l )crÕr fo opcratu n, np¡rr,,*it,u,r*ly 6"-li'
                                                          pcr st:corrtl t':¡rctr rtttl  ol
 I         Âudible atttl vistral tvatning dcvices x NEMA               4

 a         tlcvcrslngsrrfrl.vcdges(intr.insicnllysll[e.nttl¡¡lttud¡tll¡olttl¡¡¡ofrloor)
 a         l;irctlcpitrtntcill auccssfi'ol¡lcxterior N()1'l'l: c¡',lirtders/hc¡sikel'inßll't'OTllnRSnndN0'l'includctlbylDl
                                                                                                     slackcabledevicc
 t         i,,,tlir:p,i,,"f-.otìrplutcrvith: altlnri¡lrtrnirtlcrtncd¡ntchcanrs,'salct¡'nrrcrtolsantì
           l-'nbric colo¡': Translttcetlt  ns rcr¡ttire
 a         One ( I ) catrlei hosc pitss thr otrglr per door as rtrtìt¡ìlcrl
 a         l-abric pancls tvilh irlstlla{ctl t',tltrç oI l-5. I
 a         Stccl botlolrl bc¿t¡rrs x pr intcd gra¡'
           llr;adtrl box ( I pcr opening) ¡rrirnctl orrl¡'
                                                                                                                      Al)l) to pror     ide perlt'strirrn tloors and
 a         No ¡ì.oYision f'or pcdc.rtrian doors [tlcn.rc conl¡tc{ Intern¡tional I)ot¡r for
           iüpncl on rcqtrirc<l slilc¡iing s¡titcc abol'c opcning,
    a      Wirrrlloiriling, 135 lvf Pl'l
           Snrrrv loads as spcci{ìetl
           Pcrir¡tetcr scals
           Wilrdlocks ai ncccssítr)
           t)esigrr, cngineer ing, shop drarvirrgs, schetnalics and O&lv1 tn¡rnttals
           Shipping schedtrle: l)roduct lo ship Jtrly/Âug,usl 2018
     a     puilvery to Taconra, WA Addlrional frelght nnd delivcr¡' clrnrges beyorrd'l'9c0nln, \¡lA cxclurle
           'l't¡tûl nunrbcr of truclts reqrrirud tor shlpnrcnl: Approxinrotel¡' I truck per <loot'' f l¡is coultl vsry up or dowtt
           dc¡lcuding on sequenclng nlrd schcdrtling,
     I     Stiirìdflt(l ;ìirnufacturcr's warrûllty (3 ycar ¡rarts - ntcchanical l0 ycars' labric)


                                                                                                                                                                 EXHIBIT 1
                                                                                                                                                                 Complaint
                                                                                                                                                                 Page 3 of 5
                         Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 17 of 22
                                                                                        Exhibit B
                                                                                                                                                             Page 17 of 22
(ìR^ND 1'O't'At-, Í'OR't't{lì S(lhl Ot-; $J,830,176,00 (totrrl for                                                                                         32 tloors)   nXCLttÐlN(; ALl"t' AXBS

                                                                                                                                                   cor I                                     cloo   rs)         ,trDl¡\i                  (
               l/       I
                    l,'or                                                           2c                       irncl.s nttd
A              'l¡\ X tìS                           NOl'ti:                                tì       fc                  rtl   nrr<l            ffccterl                                       ts
                                                                                                                                                                                                                                          (
AI)T}                             ON D           ll:                                       1,5Û1,            of    ¡r                 nnl0ttnt



Ir
            )fIJ             F                                                                  S

                                                                                                l)sr           v              ng
                                                                                                                                      r   includ
                                                                                                                                          to         fro
                                                                                                                                                                u0x
                                                                                                                                                                  rl   ü:ïÞú.ïl;nÞdikll{:ï                                            t
sìtc       -                     nre ó
                                                                                                                                                                                                                           0-
                                                                                                                                                                                                                                ,t\
ll-L.Q t            I   lli llIl I N'!'l                 (it!l-!'           i !\-¡   t   11¡    r   r]   l*tr lr:!J'!i:!.i'!!)i
Clcrv sizc: 4 tnctt
l)rrr¡rtton per dtror: il- 10 days ptlt tlorlr
Ìvl¡rr lili: 2 c¿ch ('10 lccl)
l.trll: 2 each (ú tort)


                                                                                                                                                                                           tlelircrybcyondT"tcontn'
 Irr.ict(s)rrcturlu                                                 IANIiSlpleosc^DDllr.rqrrircrl),b0ntls(sccADD#2trbove),¡rcrtttils,
                                                        ^t.t,                                                                                                                                              t'rll slgttr'
                                                                                                                        rtrui iit.i J.rtgrr/fnlirh'rrrliru/irrslrlhrtloI uf lrrrildlrrg       lrlrrisc\,
 nrotliilentions to brriltlirrg to acccpt nrrv rt0or



 r¿lntctl                   rr   orhinl¡ tcrlt¡                  ls,




    t.li.\l)'l'll\ll'll                          \Yillr ¡t|o¡tfl'coorclitratio¡t l(r-18 rvccks Al'"l                                               lill   rrp¡ll'ovnl t¡f srttrnrittnls'




     ()l lìec l)itcr¡t{j                     (till0) 2l I .fi5l I est. ?0.ì
     (lell      l'hotl,.':                   (734) 5ói-72j1
     f';¡r                                   (734) 4,59-,îtó?
     lirn'¡ il                               Illr';tl r1.l;ll('¡ lì:li l$ll,ll !l(r(ìl ct ¡rll


             'l'ltarrk yotr fill' this o¡l¡tortt¡lllIt' ttr scl vÙ ] otl


     \rt'r r 'l rt¡l\' \'otlt's
     lrr/,'hirti,tnal l)ut¡r' lttc
        l.,l "'\:'                                                      '/r                              )
     i\'-   /¡"                                          "
                                                                    '/'J
      l( ir ùlrrrl               lì¡':al, Sales \4 ilnn8cl'
                                         i       i rì    t   !   itt:'ir'      \I
      ì:|¡!,(r.lrrr'f




                                                                                                                                                                                                                EXHIBIT 1
                                                                                                                                                                                                                Complaint
                                                                                                                                                                                                                Page 4 of 5
                                     Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 18 of 22
                                                                                                    Exhibit B
                                                                                                                                                                                                            Page 18 of 22
Jim Wattercon

From:                             Richard Eeal <rbe¿l@international-door.com>
Sent:                             Thursday, February 01, 2018 5:40 AM
To:                                BillWatterson
Cc:                                iim Watterson; Amanda Payne
Subject:                           RE:Weather Shelter



Good morning Eill
Per your request, we provide the following information for field supervision


lDl Lead Supervisor {Local25 Union lronworker- Foreman}...,.,,.5125.221hour + air   fare   +   lodging +meals +ground
transportation (all extras will be billed to you 3t cost]
Duratlon for one {1} door as quoted 8-10 working days,



Please let me know if you have any other questions'


Thank you. We are looking forward to working with youl




R:í,i,+,ardvT, 924L
Richard T. Beal, Sales Manager
lnternational Door, lnc.
8001 Ronda Drive
Canton, Ml 48187
Oflice: (734) 459-3000
Gell: (734)564-7253
Email: rbeal@international-door.com
Website: www.international-door.com



 From : Bill Watterson [mailto: billwatterson@wattersonconstructlon.com]
 Sent: Monday, January 29, 2018 6:27 PM
 To: Rlchard Beal
 Cc: Jlm Watterson; Amanda Payne
 Subjecü Weather Shelter

 Ríchard:
 Heads upl
 We were awarded the Weather Shelter project last week.                                                 EXHIBIT 1
                                                                                                        Complaint
                                                                                                        Page 5 of 5
               Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 19 of 22
                                                                              Exhibit B
                                                                                                      Page 19 of 22
                                                                                                                                   POCO #001
                  Construction
Watterson Constructon Co.                                                              Profcct    217 - ElE378 F-354 Aircraft Weather Shelter, Squad #1
P.O. Box 220670                                                                                                     Loop Access Road & Caryain Road
Anchorsg€, Alaska 99522                                                                                                      Eielson AF8, Alagka 99702
Phone: (907) æ3-744-'l                                                                                                                         Phone:
                                                                                                                                                  Fax:
Fax: (907) 563-7222


please change purchase order PO-21 7.{101, as set forth below All provisions of the original agreement except as herein
changed are hereby expressly ratified and approved. This refers to Job 217 - ElE378 F-354 Aircrafr Weather Shelter,
Squad #1, Eielson AFB, Alaska.


     Purchase Order Change Order
COI{TRACT COTPAIIY:           lntcmatlona¡ Door, lnc,                      COi{TRACT      FOR:         PO-217401 :Vertical Lifüng Fabric Doors
                              8001 Ronda Drive
                              Canton, Michigan 48187

DATE CREATED;                 4t 0212018                                   CREATED       BYr            R¡ta Kolstad (Wattcrron   Conrtructlon Co.)

CONTRACTSTATUS:               APPmved                                      REVISION:                   0

DUE DATE:                                                                  EXECUTEO:

SCHEDULE      ITPACÎ                                                       TOTALATOUNÎ                  ($oo,ooo.oo)

OESCRIPTIOI{:
Deduct Freight from PO 217{01
ATTACHTIEI|TS



CHAI{GE ORDER UNE ITEHS:
     I
PCO 001 : CE 101 - Dcduct
 a            Cod Cod.                          Oúcdpdof,                        ûP.         Au.¡dty            Unf¡          t¡n¡t Cort         súiot l
                                                                       I
                                                                                            r.0            E¡             (¡300,000.00)            (300,000.00)
 t   0&3ll - llrqrr ooe         Ooducl FE¡eùt                          lrn¡rrt
                                                                                                                                                  (¡3(þ,ooo.oo)

                                                                                                                               Grrnd TCd:         (¡300,000.00)


The orlginal (Contsacl Sum)                                                                                                                 ¡   3,845,176.(X)

Net drange by previously authorized Change Orders                                                                                                       s 0.00
The contract sum prior to this Change Order was                                                                                             0 3,845,176.00
Th6 contract sum will be decreased by this Change Order ln the amount of                                                                        (¡300,000.00)

Tho norv contracl sum lncluding this Change Order will be                                                                                   $ 3,545,176.00
The contract time will not be charqed by this Change ffier




W¡ttcnon Con¡tn¡cdon Co.                                                                 l¡rtcm¡üon¡l Door, lnc.
P.O. Box 220070                                                                          8001 Ronda Drive
Aricñorage Atasks 99522                                                                  Canton Michigan 48187                         EXHIBIT 2
                                                                                                                                       Complaint
                                                                                                                                       Page 1 of 1


                                                                                         SIGT{ATURE                                                      DATE

Jim Watterson, Execuüve Vlce Presldent
Wattel3on Consüucüon Co.
                    Case 3:21-cv-00047-JMK Document
Watterson Consfuctlon Co.
                                                       1-2 Filed 03/02/21 Page
                                               pago I of1                        20 On:
                                                                             Printed of 4l2l
                                                                                        22Exhibit
                                                                                             2018 09B
                                                                                                    :¡l4AM

                                                                                                                                  Page 20 of 22
From:                                         George Kaounas < georg ek@intemational-door.com >
Sent:                                         Friday, February 28,2020 1 1:48 AM
To:                                           Kevin O'Hara; Mike Reilly
Cc:                                           Jim Watterson; Bryce Eckroth
Subject:                                      RE: Fabric Failure



I understand Kevin but this matter ís in the hands of the fabric mfg now. l'm working fast as possible to get this resolved
ljust need to know about the cracking right now.

George Kaounas
lnternationa I Door, lnc.
8001 Ronda Dr.
Canton, Ml 48187
Office: 7 34-459-3A00 x219
Fax:734-459-8962
Email: seoreek@internatio           na l-d   oor.com


From : Kevin O'   ra [m ailto: koha ra@wccak.co m]
                  Ha
Sent: Friday, February 28,2O2O 3:50 PM
To: George Kaounas <georgek@international-door.com>; Mike Reillycmreilly@wccak.com>
Cc: Jim Watterson <jwatterson@wccak.com>; Bryce Eckroth <beckroth@wccak.com>
Subject: RE: Fabric Failure

George,

The goy't has rejected all of the lower fabric on allof the doors. The cracking is apparent on at least 6 of the doors, and
the wrinkling is apparent on all of the doors especially on the ends. The goy't has stated that with the wear and cracking
that is already apparent, and with the limited use of the doors at this point, they are concerned with the integrity and
                                .
longevity of this material The COE is getting good examples of howthis fabric works and functions in the cold weather
as it is still in the -30 range. At the top portion, we have worked on adding a reinforcing str¡p at the edges of one of the
doors and this seems to help with the proper lay down of the fabric. We have not noticed any cracking on the upper
po rtion.
The building is readyfor occupancy and allof ourfinal inspections are complete, but with the problem on the fabric of
the doors, the Gov't will not take possession of our building until we make necessary corrections. We see no
alternative, but to replace the existing fabric on at least the lower sections of the doorq in order to have the gov't
accept the building.
So a timely response is critical, as the jets that will occupy this building are due to be on site the first of April.


Kevin O'Hara
Watterso n Construction
VP


907-590-0392 Cell


From : George Kaou      na s   <georgek@ internatio na l-door.com>
Sent Friday, February 28,202010:23 AM                                                                   EXHIBIT 3
To: M i ke Reilly <mrcil!y@wcca!.com.>; Kevin O'H ara <koh ara @wccak.com >                             Complaint
Subject: Fabric Failure                                                                                 Page I ol 2
                                                                      1
                       Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 21 of 22
                                                                                      Exhibit B
                                                                                                     Page 21 of 22
Mike/Kevin,

The mfg has some quest¡ons and one of them is this. Can you please give us an idea.G

    o     How much of the product was affected by this issue?



Thanks,

George Kaounas
lnternationa I Door, lnc.
8001 Ronda Dr.
Canton, Ml 48187
Office: 734-459-3000 x219
Fax:734459-8962
Email : georgek@internationa l-door.com




                                                                                         EXHIBIT 3
                                                                                         Complaint
                                                                                         Page2of 2
                                                            2
                  Case 3:21-cv-00047-JMK Document 1-2 Filed 03/02/21 Page 22 of 22
                                                                                 Exhibit B
                                                                                       Page 22 of 22
